               Case 2:18-cv-00746-MJP Document 121 Filed 05/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOE JW ROBERTS, JR.,                             CASE NO. C18-746 MJP

11                                 Plaintiff,                ORDER GRANTING MOTION FOR
                                                             INDEPENDENT MENTAL
12                  v.                                       EXAMINATION

13          VILMA KHOUNPHIXAY, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Defendants’ Rule 35 Motion for an Independent

17   Mental Examination. (Dkt. No. 109.) Having read the Motion, the Response (Dkt. No. 113), the

18   Reply (Dkt. No. 116), and having reviewed all related papers, the Court GRANTS Defendants’

19   Motion.

20          Federal Rule 35(a)(1) provides that the Court “may order a party whose mental or

21   physical condition . . . is in controversy to submit to a physical or mental examination by a

22   suitably licensed or certified examiner.” In Schlagenhauf v. Holder, the U.S. Supreme Court held

23   that, where the opposing party places the condition of the person to be examined in controversy,

24


     ORDER GRANTING MOTION FOR INDEPENDENT MENTAL EXAMINATION - 1
              Case 2:18-cv-00746-MJP Document 121 Filed 05/05/20 Page 2 of 2



 1   the moving party must make “an affirmative showing . . . that each condition as to which the

 2   examination is sought is really and genuinely in controversy and that good cause exists for

 3   ordering each particular examination.” 379 U.S. 104, 119 (1964). Reliance on conclusory

 4   allegations in the pleadings or a showing of mere relevance to the case is insufficient. See Davis

 5   v. City of Ellensburg, 651 F. Supp. 1248, 1258 (E.D. Wash. 1987).

 6          Plaintiff’s First Amended Complaint alleges that because Defendants did not adequately

 7   asses the risk caused by Plaintiff’s mental illness, failing to keep him safe. (See, e.g., id.,

 8   ¶¶ 66-67, 78-81.) Plaintiff’s mental health is therefore “in controversy,” and understanding the

 9   extent of his mental health issues is vital to Defendants’ case. Additionally, good cause exists

10   for ordering an examination because there is no clear way for the moving party to obtain the

11   information by other means. See Schlagenhauf, 379 U.S. at 118.

12          The Court therefore GRANTS Defendants’ motion to compel a mental examination

13   under Federal Rule 35. The Parties are to confer on the time, place and location of the exam.

14   Plaintiff’s counsel may be present or have an investigator or other representative present but may

15   not comment on or participate in the medical exam itself. Plaintiff’s counsel may also record the

16   examination or participate via video conferencing.

17

18          The clerk is ordered to provide copies of this order to all counsel.

19          Dated May 5, 2020.



                                                            A
20

21
                                                            Marsha J. Pechman
22                                                          Senior United States District Judge

23

24


     ORDER GRANTING MOTION FOR INDEPENDENT MENTAL EXAMINATION - 2
